Hilton, J.
Although I think it quite probable that the plain*271tiff, at the trial, will present but one cause of action, yet, I do not perceive that because of that probability I would be justified in striking out several distinct causes which are properly alleged in his complaint.
It seems to me, that granting the present motion would be in effect determining before trial, and upon mere suspicion, that the plaintiff has not certain causes of action against the defendant, notwithstanding those causes have been averred in the forms recognized as sufficient in pleading.
Motion denied. Costs to abide event. a